Exhibit 10.1


2008 LONG-TERM INCENTIVE AWARD PROGRAM
2008 – 2010 Performance Cycle Agreement


This award agreement (“Agreement”), by and between Lincoln National Corporation
(“LNC”) and [Name] (“Grantee”), evidences the grant by LNC on February 7, 2008,
of a long-term incentive performance award to Grantee, and Grantee’s acceptance
of the award in accordance with and subject to the provisions of the Lincoln
National Corporation Incentive Compensation Plan effective May 10, 2008 (“Plan”)
and this Agreement.  LNC and Grantee agree as follows:


1.  Form of Award.  The performance award grant shall equal one-half of
Grantee’s 2008 long-term incentive award target value, which, upon vesting after
certification of achievement of the established performance criteria, shall
ultimately be paid in shares of LNC common stock, or, if Grantee has so elected,
and has satisfied the terms of LNC’s share ownership requirements, Grantee may
receive 75% of his/her award in the form of shares of LNC common stock and 25%
in cash (if the election is not timely made, the form shall be 100%
shares).  Grantee has elected to receive his or her award, if any, in the
following form:


 100% in shares of LNC common stock = _____ shares


 75% in shares of LNC common stock and 25% in cash = ____  shares & $______


During the performance cycle, the share component of such award shall consist of
LNC stock units but any actual award shall be ultimately vest in shares of LNC
common stock.  Grantee’s actual award, if any, will be determined based on
performance during the performance cycle in accordance with the terms of the
Plan and the 2008-2010 Performance Cycle approved by the Compensation Committee
of the LNC Board of Directors (“Committee”).  The Committee shall determine if
and when any award shall vest under the Plan and reserves the right to adjust
the target award or payout amount of any award under the Plan at any time to the
extent permissible under Section 162(m) of the Internal Revenue Code of 1986, as
amended.  The number of shares that may ultimately vest under this Agreement, if
any, shall be adjusted appropriately in the event of a stock split, reverse
stock split, stock dividend, or other similar event.


2.  Transferability.  This award may not be transferred, sold, pledged, or
otherwise encumbered, except by will or the laws of descent and distribution.


3.  Non-Competition, Non-Solicitation, Non-Disparagement and Non-Disclosure
Provisions or Termination for Cause.
 
(a) Non-Competition.  Grantee may not become employed by, work on behalf of, or
otherwise render services that are the same or similar to the services rendered
by Grantee to the business unit employing Grantee for any other organization or
business which competes with or provides, or is planning to provide, the same or
similar products and/or services as the business unit in which Grantee was
employed or otherwise had responsibilities for at the time of his/her
termination.  Grantee understands and agrees that this restriction is nationwide
in scope.  If Grantee has terminated employment, Grantee shall be free, however,
to purchase, as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over-the-counter and such investment does not represent a
greater than five percent equity interest in the organization or business.
 
 

--------------------------------------------------------------------------------



 
(b) Non-Solicitation.  Grantee shall not directly or indirectly hire, manage,
solicit or recruit any employees, agents, financial planners, salespeople,
financial advisors, vendors or service providers of LNC whom Grantee had hired,
managed, supervised, or otherwise became familiar with as a result of his/her
employment with LNC.


(c) Non-Disparagement.  Grantee shall not (i) make any public statements
regarding his/her employment with LNC (other than factual statements concerning
the dates of employment and positions held) or his/her termination or Retirement
(as defined in Paragraph 7 below) from LNC that are not agreed to by LNC, such
approval not to be unreasonably withheld or delayed; and (ii) Grantee shall not
disparage LNC or any of its subsidiaries or affiliates, its and their respective
employees, executives, officers, or Boards of Directors.


(d) Non-Disclosure & Ideas Provision.  Grantee shall not, without prior written
authorization from LNC, disclose to anyone outside LNC, or use in other than
LNC’s business, any information or material relating to the business of LNC that
LNC considers confidential and/or proprietary pursuant to its Code of
Conduct.  Furthermore, Grantee agrees to disclose and assign to LNC all rights
and interest in any invention or idea that Grantee developed or helped develop
for actual or related business, research, or development work during the period
of their Service with LNC.


Grantee must provide LNC with a certification of compliance with these
provisions prior to the payment of any cash or share award.  Failure to comply
with provisions (a) through (d) above at any time prior to, or during the six
months after, any such payment shall cause such payment to be
rescinded.  Termination for Cause at any time, before or after payment of any
cash or share award, shall result in the cancellation or rescission of the
award.  LNC must notify Grantee in writing of any such rescission.  LNC, in its
discretion, may waive compliance in whole or part in any individual
case.  Within ten days after receiving a rescission notice from LNC, Grantee
must pay LNC the amount of any gain realized or payment received (net of any
withholding or other taxes paid by Grantee) as a result of the rescinded
payment. Such payment by Grantee must be made either in cash or by returning the
shares Grantee received in connection with the rescinded exercise or
payment.  If Grantee’s employment is terminated by LNC and its subsidiaries
other than for fraud or other fidelity crimes a failure of Grantee to comply
with the non-competition provisions after such termination shall not in itself
cause rescission if the exercise or payment occurred before the termination.


 
 

--------------------------------------------------------------------------------


 
4.  Tax Withholding.  In reference to a share award, Grantee must remit to LNC
an amount equal to the required tax withholding on the value of the shares
payable under this Agreement at such time as they are taxable to Grantee; and
Grantee may elect to surrender shares of LNC stock (including shares that are a
part of this award) to satisfy all or part of the required tax withholding.  In
reference to a cash award, LNC will withhold any required taxes from the award
(federal, state, and local income, employment, and other taxes).
 
5.  Change in Control. Upon a Change in Control of LNC (as defined in the LNC
Executives’ Severance Benefit Plan), the Committee (as it shall have existed on
the day immediately preceding such Change in Control) shall determine what, if
any, award under this Agreement shall be provided to Grantee.  In making such
determination, the Committee shall consider the nature of such Change in
Control, whether continuation of the Plan and payment of awards for this
performance cycle are feasible, and whether the resulting corporate entity
offers or commits to offer awards of comparable economic value; provided,
however, that the Committee’s determination shall be consistent with existing
LNC plans such as the LNC Incentive Compensation Plan and the LNC Executives’
Severance Benefit Plan
 
6.  Definitions.  As used in this Agreement:
 
“Cause” means, as determined by LNC in its sole discretion, a conviction of a
felony or any fraudulent of willful misconduct by Grantee that is materially and
demonstrably injurious to the business or reputation of LNC.


“Retirement” means, for purposes of this Agreement, Grantee’s retirement from
LNC or a subsidiary at age 55 or older with at least five (5) years of service
with LNC.


“Total Disability” means (as determined by the Committee) a disability that
results in Grantee being unable to engage in any occupation or employment for
wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience.  In addition, the disability must have lasted
six months and be expected to continue for at least six more months or be
expected to continue unto death.


7.  Full or Pro-Rata Awards Upon Certain Events. Except as provided in this
Section 8 and in the preceding Section 5, if during the performance cycle
Grantee’s employment (with LNC and all subsidiaries of LNC) terminates for any
reason, Grantee shall not be entitled to any award under this Agreement.  In the
case of Grantee's death, Total Disability, Retirement, or involuntary
termination of employment with LNC and all affiliates without Cause, Grantee (or
Grantee's beneficiary, if applicable) shall receive a pro-rated award based on
the Grantee’s period of service during the cycle.  Any such award shall be paid
at the same time long-term incentive awards are normally paid to employees who
are employed at the end of the performance cycle.  Notwithstanding the
foregoing, in the case of such involuntary termination, any award shall be
contingent on Grantee's release of claims against LNC and its affiliates (in
form and substance satisfactory to LNC) and shall not be paid unless such
release shall have become effective; except that such a release shall not be
required when such termination is by reason of the sale or disposition of the
business in which Grantee is employed.
 
 

--------------------------------------------------------------------------------



 
8.  Terms Applicable Only to Stock Units/Shares.  During the performance cycle,
any share award shall consist of LNC stock units but any actual award shall be
payable in shares of LNC common stock.  If an award becomes payable in shares of
LNC stock under this Agreement, Grantee shall also receive an amount equal to
the dividends that would have been paid on such shares of LNC stock had Grantee
held such shares from the above date of grant through the date the award becomes
payable.  Such dividend equivalent amount shall be paid in shares of LNC stock
based on the Fair Market Value (as defined in the Plan) of LNC stock on the date
the award becomes payable (with fractional shares paid in cash).








IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the first date set forth above.


LINCOLN NATIONAL CORPORATION




By:                                                                           
Dennis R. Glass
President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------